IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0742
                             Filed January 10, 2018


APRIL DENISE ORRIS,
     Petitioner-Appellant,

vs.

COLLEGE COMMUNITY SCHOOL DISTRICT
and EMC INSURANCE COMPANY,
     Respondents-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Mitchell E. Turner,

Judge.



      April Orris appeals a district court ruling on her petition for judicial review

of a determination of the workers’ compensation commissioner. AFFIRMED.




      Thomas M. Wertz of Wertz, Dake & Anderson, P.C., Cedar Rapids, for

appellant.

      Valerie A. Landis of Hopkins & Huebner, P.C., Des Moines, for appellees.




      Considered by Danilson, C.J., and Doyle and Mullins, JJ.
                                            2


MULLINS, Judge.

       April Orris appeals a district court ruling on her petition for judicial review

of a determination of the workers’ compensation commissioner. She contends

the district court erred in finding substantial evidence supported the

commissioner’s rejection of an uncontroverted expert opinion regarding the

causation of her worsened condition.

I.     Background Facts and Proceedings

       In May 2005, Orris was injured in the course of her employment with

College Community School District (CCSD). Coll. Cmty. Sch. Dist. v. Orris, No.

11-1848, 2012 WL 2407558, at *1 (Iowa Ct. App. June 27, 2012), further review

denied (Aug. 21, 2012).       In 2008, Orris filed a workers’ compensation claim

against CCSD and its workers’ compensation insurance carrier, EMC Insurance

Company. See id. at *2. Following agency and judicial-review proceedings, this

court affirmed (1) the agency’s initial arbitration determination that, among other

things, “Orris suffered from fibromyalgia aggravated by the work injury, as well as

chronic pain” and (2) the resulting award of “permanent partial disability benefits

equal to thirty-percent industrial disability.” Id. at *2–4.

       In December 2013, Orris filed a review-reopening petition seeking an

increase of her award. See Iowa Code § 86.14(2) (2013). She contended her

fibromyalgia condition had substantially worsened since the 2009 arbitration

hearing and her award should therefore be increased. Following hearing, the

deputy commissioner concluded Orris proved “by a preponderance of the

evidence that her fibromyalgia condition or symptoms have substantially changed

and worsened since the 2009 arbitration hearing.”              However, the deputy
                                            3


commissioner went on to conclude Orris “failed to prove that her increase or

exacerbation of fibromyalgia symptoms is causally related to her initial work

injury in May 2005.” The deputy commissioner therefore denied Orris’s request

for an increase in benefits. On appeal, the commissioner affirmed the deputy

commissioner’s ruling in its entirety.

         Orris filed a petition for judicial review of the agency decision. The district

court ultimately affirmed the agency determination, concluding:

         It was appropriate for [the agency] to find that Ms. Orris failed in her
         burden to prove that the worsening of her fibromyalgia symptoms
         was causally related to her 2005 injury. The Court has reviewed
         the entire record and concludes that the final agency action in this
         matter is sufficiently stated and supported by substantial evidence
         in the record and should not be disturbed on judicial review.

As noted, Orris appeals.

II.      Standard of Review

         “Judicial review of agency decisions is governed by Iowa Code section

17A.19.” Brakke v. Iowa Dep’t of Nat. Res., 897 N.W.2d 522, 530 (Iowa 2017)

(quoting Kay-Decker v. Iowa State Bd. of Tax Review, 857 N.W.2d 216, 222

(Iowa 2014)); accord Warren Props. v. Stewart, 864 N.W.2d 307, 311 (Iowa

2015).      The district court acts in an appellate capacity in judicial-review

proceedings. Iowa Med. Soc’y v. Iowa Bd. of Nursing, 831 N.W.2d 826, 838

(Iowa 2013) (quoting City of Sioux City v. GME, Ltd., 584 N.W.2d 322, 324 (Iowa

1998)). On appeal, this court “appl[ies] the standards of section 17A.19(10) to

determine if we reach the same results as the district court.” Brakke, 897 N.W.2d

at 530 (quoting Renda v. Iowa Civil Rights Comm’n, 784 N.W.2d 8, 10 (Iowa

2010)); accord Des Moines Area Transit Auth. v. Young, 867 N.W.2d 839, 842
                                         4


(Iowa 2015). Relief in a judicial-review proceeding is appropriate only “if the

agency action prejudiced the substantial rights of the petitioner and if the agency

action falls within one of the criteria listed in section 17A.19(10)(a) through (n).”

Brakke, 897 N.W.2d at 530.

       “Our review of a decision of the workers’ compensation commissioner

varies depending on the type of error allegedly committed by the commissioner.”

Jacobson Transp. Co. v. Harris, 778 N.W.2d 192, 196 (Iowa 2010). Where, as

here, the alleged “error is one of fact, we must determine if the commissioner’s

findings are supported by substantial evidence.”             Id.; see Iowa Code

§ 17A.19(10)(f).   This court is not entitled to reweigh the evidence in a

substantial-evidence review—we only determine whether substantial evidence

supports the agency finding. Arndt v. City of Le Claire, 728 N.W.2d 389, 394–95

(Iowa 2007). “Evidence is substantial when a reasonable person could accept it

as adequate to reach the same findings.” Bearinger v. Iowa Dep’t of Transp.,

844 N.W.2d 104, 106 (quoting Ludtke v. Iowa Dep’t of Transp., 646 N.W.2d 62,

65 (Iowa 2002)). “If the agency’s findings are supported by substantial evidence,

those findings are binding upon us.” Fed. Express Corp. v. Mason City Human

Rights Comm’n, 852 N.W.2d 509, 510–11 (Iowa Ct. App. 2014).

III.   Analysis

       Orris argues the district court erred in finding substantial evidence

supported the commissioner’s rejection of an allegedly uncontroverted expert

opinion regarding the causation of her worsened condition.

       “[T]he workers’ compensation commissioner is authorized to ‘reopen an

award for payments or agreement for settlement . . . [to inquire] into whether or
                                        5


not the condition of the employee warrants an . . . increase of compensation so

awarded or agreed upon.” Kohlhass v. Hog Slat, Inc., 777 N.W.2d 387, 391

(Iowa 2009) (first ellipsis and alteration in original) (quoting Iowa Code

§ 86.14(2)). “The workers’ compensation statutory scheme contemplates that

future developments (post-award and post-settlement developments), including

the worsening of a physical condition . . . , should be addressed in review-

reopening proceedings.” Id. at 392. Although a claimant is not required to show

his or her current condition was not contemplated by the commissioner at the

time of the original hearing, when an increase in compensation is sought, “the

employee bears the burden of establishing by a preponderance of the evidence

that his or her current condition was ‘proximately caused by the original injury.’”

Id. at 392–93 (quoting Simonson v. Snap-on Tools Corp., 588 N.W.2d 430, 434

(Iowa 1999)). “A cause is proximate if it is a substantial factor in bringing about

the result”—“[i]t only needs to be one cause, it does not have to be the only

cause.” Blacksmith v. All-American, Inc., 290 N.W.2d 348, 354 (Iowa 1980).

Where the worsened condition underlying the request for an increase in benefits

is a result of factors independent of the original work injury, there is no causal

nexus between the injury and the worsened condition. See US West Commc’ns,

Inc. v. Overholser, 566 N.W.2d 873, 877 (Iowa 1997). The burden is on the

claimant to prove the original injury was a proximate cause of his or her

subsequent condition; “a possibility is insufficient; a probability is necessary.”

Sondag v. Ferris Hardware, 220 N.W.2d 903, 905 (Iowa 1974). Whether the

worsened condition has a direct causal connection with the employment or arose

independently thereof is essentially within the domain of expert testimony, and
                                          6

“the weight to be given such an opinion is for the finder of fact.” Bodish v.

Fischer, Inc., 133 N.W.2d 867, 870 (Iowa 1965). “If the agency’s findings are

supported by substantial evidence, those findings are binding upon us.” Fed.

Express Corp., 852 N.W.2d at 510–11.

       At the review-reopening hearing, Orris characterized her fibromyalgia as

causing her severe muscle pain, fatigue, insomnia, and headaches. She has

been prescribed several different medications over the years to assist in

alleviating her symptoms.         Despite these measures, Orris testified her

fibromyalgia symptoms have worsened since the arbitration hearing. Her flare

ups were initially mild, lasting from a few days to a few weeks, but now her “flares

are a lot more frequent, and they last a lot longer.”

       In or around Novermber 2011, Orris’s sister was diagnosed with breast

cancer. Orris moved to Texas in August 2012 to be closer to her sister. The

stress associated with the move caused a flare in her fibromyalgia symptoms. In

November 2014, Orris’s husband was also diagnosed with cancer. Her family

members’ diagnoses have caused Orris a great deal of stress. Sometime after

moving to Texas, Orris spent a brief period of time working as a tutor for a local

school district. Working in this position was “strenuous,” “fatiguing,” and “painful.”

Orris testified she is “quite aware” that the negative stressors in her life can

aggravate her fibromyalgia. She specifically testified that stressors in her life

have caused her fibromyalgia symptoms to flare up in the past. In August 2014,

Orris was diagnosed with psoriatic arthritis. She conceded at the hearing that

this diagnosis is unrelated to her work injury. This condition causes Orris “very

intense, stinging” pains in her joints.
                                          7


       Orris’s expert, Dr. Bansal, completed an independent medical evaluation

of Orris in October 2014. On the issue of causation, Dr. Bansal reported:

               Ms. Orris’[s] clinical course has followed a typical pattern for
       post traumatic fibromyalgia, initiating from the work injury on May
       20, 2005.
               ....
               . . . [F]rom both mechanistic and temporal standpoints, her
       current fibromyalgia is related to her May 20, 2005 injury at College
       Community Schools. Her continued symptomology has followed a
       logical medical progression, and is consistent with the medical
       literature on the subject.

       In November 2014, counsel for the appellees sent a letter to Dr. Bagheri,

Orris’s treating rheumatologist prior to 2011, requesting he review Orris’s medical

records since her last visit with him and prepare a report reflecting his opinions

on Orris’s condition. Dr. Bagheri subsequently provided an opinion based on his

review of Orris’s medical records since he last treated her in December 2011.

Dr. Bagheri, discussed a number of studies in his report and ultimately advised,

in relevant part, the following:

               Fibromyalgia in general is a condition with occasional, and
       sometimes frequent, flare-ups. It is not unusual for patients to
       experience wax and wane in their symptoms, including pain, fatigue
       and sleep problems. Most patients with fibromyalgia continue to
       have chronic pain and fatigue . . . .
               ....
               . . . “[C]atastrophizing” about the pain of fibromyalgia is
       associated with increased awareness of pain (as indicated by
       increased brain activation in response to painful stimuli in functional
       magnetic resonance images) and also is associated with worsening
       of, rather than improvement in, symptoms.
               Although fibromyalgia is lifelong, it does not get worse and is
       not fatal. Some studies show that fibromyalgia symptoms remain
       stable over the long term, while others report that more than a
       quarter of patients see improvement in their pain symptoms over
       time. Studies suggest that regular exercise improves the outlook.
       People with a significant life crises or who are on disability have a
       poorer outcome based on their:
                      Ability to work
                                         8


                     Depression
                     Disturbed sleep
                     Fatigue
                     Feelings about their condition
                     Pain

       In his ruling, the deputy commissioner noted both Dr. Bansal and Dr.

Bagheri’s reports offered opinions on the issue of causation.          The deputy

commissioner acknowledged Dr. Bansal’s opinion that Orris’s 2005 injury was

causally related to the increased severity of Orris’s symptoms but noted its

review of the authorities cited by Dr. Bansal, one of which stated “increased

stress can increase symptoms related to fibromyalgia.”        As to Dr. Bagheri’s

report, the deputy commissioner noted he “is qualified to provide opinions about

the cause of any current symptoms or worsening of [Orris’s] condition.”           In

weighing the respective doctors’ opinions, the deputy commissioner stated:

              Considering the credibility and accuracy of these competing
       opinions requires evaluation of the physicians’ respective
       credentials, training, as well as their perspective and ability to
       assess claimant’s condition.        Clearly, Dr. Bansal has an
       advantageous position having evaluated claimant in 2011 and
       again in 2014. He has clearly evaluated claimant most recently and
       had a chance to take a recent history from Ms. Orris. Dr. Bansal
       cites certain medical studies and articles, though he does not really
       explain the outcomes of those studies or their significance and
       applicability to this case.
              Dr. Bagheri is a rheumatologist. Treatment of fibromyalgia is
       clearly within his medical specialty. Dr. Bagheri is familiar with
       claimant’s work injury, her symptoms, and her medical care having
       served as her rheumatologist. However, he has not observed or
       examined claimant since 2011.

The deputy commissioner additionally reviewed one of the authorities

contemplated in the initial arbitration decision, a brochure issued by the Arthritis

Foundation.    This brochure provided, “[F]actors such as infectious illness,

physical trauma, emotional trauma, or hormonal changes may trigger the
                                        9


development of generalized pain, fatigue, and sleep disturbances that

characterize the condition.” The deputy commissioner concluded the “brochure

appears to be consistent with the findings and studies cited and discussed by Dr.

Bagheri.”

      The deputy commissioner went on to discuss a number of emotional

traumas the record indicated Orris experienced since the arbitration hearing:

losing her relationship with her mother due to the stressfulness of the

relationship, the stress of moving from Iowa to Texas in 2012, her sister’s

terminal-cancer diagnosis, her husband’s cancer diagnosis, her nephew’s illness,

and her own diagnosis of psoriatic arthritis.        The deputy commissioner

concluded:

             These are clearly additional personal life stressors that are
      unrelated to the original work injury. In fact, claimant admits that
      personal stressors can and do aggravate her fibromyalgia
      symptoms.
             ....
             Dr. Bagheri’s explanation of the typical course of
      fibromyalgia symptoms as remaining the same or decreasing with
      time is supported by the medical research he cites. Dr. Bagheri’s
      explanation that stress can cause an increase or exacerbation of
      fibromyalgia symptoms is supported by the medical research he
      cites and by claimant’s own admission. Dr. Bagheri’s opinions
      appear most consistent with the facts of this case, particularly given
      the number of stressors in Ms. Orris’[s] life and those stressors
      temporal relationship to claimant’s increase in fibromyalgia
      symptoms since 2011.
             Therefore, when I weigh the competing causation opinions
      offered by Dr. Bansal and Dr. Bagheri, I find the opinions of Dr.
      Bagheri to be more convincing in this case. Having accepted Dr.
      Bagheri’s opinions, I find that Ms. Orris has failed to prove that her
      increase or exacerbation of fibromyalgia symptoms is causally
      related to her initial work injury in May 2005.

      Orris argues Dr. Bagheri’s report is a “non-opinion,” and therefore Dr.

Bansal’s allegedly “uncontroverted” opinions should prevail. We find no error in
                                         10


the deputy commissioner’s finding that Dr. Bagheri’s written report included an

opinion concerning causation of Orris’s current condition.             The deputy

commissioner then considered the weight to be given to the opinions of Drs.

Bansal and Bagheri. Although couched in other terms, Orris is asking us to find

Dr. Bansal’s opinion should carry more weight than Dr. Bagheri’s opinion. As

noted above, however, this court is not entitled to reweigh the evidence in a

substantial-evidence review of an agency determination—we only determine

whether substantial evidence supports the agency finding. Arndt, 728 N.W.2d at

394–95. Based on our review of the record, Dr. Bansal’s opinion was clearly

contradicted by Dr. Bagheri’s opinion, supporting authorities, and the factual

circumstances of this case. Dr. Bagheri’s opinion was supported by substantial

evidence, and the findings flowing from the deputy commissioner’s adoption of

the same are therefore binding upon us. Fed. Express Corp., 852 N.W.2d at

510–11.    Giving those findings effect, we conclude Orris failed to meet her

burden to prove her original work injury proximately caused her worsened

condition. We therefore agree with the district court that the agency’s causation

finding is sufficiently supported by substantial evidence in the record and should

not be disturbed on judicial review. We affirm the district court’s denial of Orris’s

petition for judicial review.

       AFFIRMED.